This case was dismissed at a former day of this term because of a defective caption to the transcript, but appellant now presents a certified and corrected caption, and the dismissal will be set aside and the case considered and decided upon its merits. We find no brief on file for appellant. *Page 424 
The refusal of three special charges is presented as erroneous in the first three bills of exception. Neither exhibits any error. One of said charges asked a peremptory instruction of not guilty, which was properly refused. Another asked that the jury be told that a reasonable doubt is such doubt as would govern one in deciding a matter in the more serious affairs of life. We do not think it necessary to change the well recognized rules of law relating to instructions upon the question of reasonable doubt. Branch Ann. P.C., pp.
4-5. The other of said charge sought to have the jury told that there could be no conviction unless other women resorted to or resided in the house charged as a disorderly house, and that evidence of guilt based solely on the general reputation of said house was not sufficient. Neither of said propositions was appropriate to the evidence in the instant case. This court has held that a conviction may be sustained where but one prostitute resided in the alleged disorderly house. Ramey v. State,39 Tex. Crim. 200. In the instant case the proof showed that other women occupied the alleged disorderly house, besides appellant, and that general reputation of said house was and had been for a long time, that of a bawdy house. The record contains the testimony of various persons who visited the place, and of conversations had by them with appellant, from which the irresistible conclusion appears that said house was of the character assigned to it. Appellant testified in her own behalf, and one cannot read her testimony without being also strengthened in said conclusion.
Several bills of exception were reserved to the testimony of different people to the fact that said house in question bore the reputation of a bawdy house. Such testimony was competent. Vernon's C.C.P., p. 245; Branch's Ann. P.C., Sec. 1069 for authorities.
That appellant made no denial of such fact when informed by the health officer of the city of Texarkana that he had a report showing her house to be a bawdy house, would seem to be provable against her. Moore v. State, 15 Texas Crim. App. 18; Holden v. State, 18 Texas Crim. App. 106; Farris v. State, 56 Tex. Crim. 336; LaGrone v. State, 61 Tex.Crim. Rep..
Complaint is made by several bills of exception of questions asked appellant when on the witness stand testifying in her own behalf. We find nothing in any of said bills presenting error. When one accused of crime becomes a witness in his own behalf he occupies the same attitude as any other witness and may be cross-examined, and may be asked questions calling for evidence of his guilt in the case on trial, and we think it perfectly legitimate to ask appellant on such cross-examination if she did not know that men came to her house for the purpose of staying with women, and if she had not seen such men go into rooms with girls, and if she did not know their purpose in such action was carnal intercourse.
There is nothing in the record which would make a recital of its *Page 425 
facts either enlightening or interesting because of the statements of the witness or the facts set forth and we forego any narration of the testimony.
The judgment is affirmed.
Affirmed.